DETAILED ACTION
This office action is in response to applicant’s communication of 2/8/2022.  Currently elected claims 1-13 are pending and subject to the office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction requirement of 12/9/2021 in the reply filed on 2/8/2022 is acknowledged.  The traversal is on the ground(s) that the search would not be burdensome and only involve a few more claims.  This is not found persuasive because the additional search classification groups, non patent literature, and additional claim search and analysis would increase with the additional subject matter of the non elected method addition.  This would increase the amount of time and complexity of the search.  Further the addition of a few more claims is not a proper traversal to overcome a restriction election requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makower et al. (US 5,290,310).  
Makower discloses an introducer sheath comprising: a catheter body (18) configured to be percutaneously introduced into a biological lumen; a hub (34) configured to be connected to a proximal side of the catheter body; and a drug part (44) having a hemostatic agent capable of treating a wound site in biological tissue, and wherein the drug part is disposed on a proximal side of an outer surface of the catheter body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (US 5,290,310).  
Concerning claim 9 and a hydrophilic lubricating layer for providing surface lubricity during wetting is disposed on the outer surface of the catheter body; and at least a part of the hydrophilic lubricating layer covers a distal portion of the drug part.  Makower discloses the claimed invention except for explicitly stating that the outer surface of the catheter is a hydrophilic catheter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the outer surface of the catheter a hydrophilic layedr since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is examiner’s position that a PHOSITA would know to make the entire outer surface of a catheter from a hydrophilic coating material since a physicion would want a smooth, wet, slippery, non sticky, catheter to aid in traversal through a anatomical tortious path for comfort and provide less trauma during the procedure.
Concerning claim 10 and wherein the drug part further has a drug carrier carrying the hemostatic agent, and the drug carrier is a biodegradable material capable of softening at a body temperature.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Examiner is of the position that this would have been an obvious modification to a PHOSITA in order to allow drug interaction with a patient anatomical region.  Drug carriers are well known to PHOSITA to aid in drug transfer to a patient for efficient drug treatment. A biodegradable material capable of softening at a body temperature would be a preferred one in order to activate and allow transfer when a patent is being treated who has a higher body temperature that what the device is typically stored at.  Therefore it would be a preferred drug carrier and modality to allowed for selective transfer at the appropriate time.

Allowable Subject Matter
Claims 11-13 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783